United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2993
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Southern District of Iowa.
                                         *
Toni Louise Hitchcock,                   * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: March 15, 2010
                                 Filed: March 29, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Toni Hitchcock challenges the 168-month sentence the district court1 imposed
after she pleaded guilty to a drug offense. Her counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district
court erred in refusing to vary downward to the 120-month mandatory minimum
sentence.




      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
       We will enforce the appeal waiver in this case. This appeal falls within the
scope of the waiver contained in Hitchcock’s plea agreement, the record shows the
requisite knowledge and voluntariness, and we see nothing to suggest that a
miscarriage of justice would result from enforcing the appeal waiver. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court will enforce
appeal waiver in plea agreement when appeal falls within scope of waiver, both
waiver and plea agreement were entered into knowingly and voluntarily, and
enforcing waiver would not result in miscarriage of justice).

       Furthermore, we have reviewed the record independently under Penson v. Ohio,
488 U.S. 75, 80 (1988), and we have found no non-frivolous issues beyond the scope
of the appeal waiver. Accordingly, we grant counsel’s motion to withdraw, and we
dismiss the appeal.
                       ______________________________




                                        -2-